Title: 5th.
From: Adams, John Quincy
To: 


       Took an early breakfast, and walk’d with Cranch to Cambridge. We got to Packard’s chamber, just after 9 o’clock. There was a meeting of the ΦBK. The president and vice-president being both absent, Mr. Andrews presided for the meeting: a number of new regulations were introduced; the resignation of the president was read and accepted. Just before 12 The officers for the ensuing year were ballotted. Mr. Ware, (who arrived just before the choice) was elected president; Mr. Harris vice-president; Abbot secretary, and Phillips treasurer.
       Immediately after this business was finished, we walk’d in procession to the chapel, preceded by the two orators. (Lowell and Freeman.) Freeman gave us an Oration containing miscellaneous observations, without any professed subject; and this like all his other performances was extremely well written, and equally well deliver’d. Lowell, gave us an encomium upon history, which contained a number of very good observations, but his delivery was not without a share of that affectation, which if I may so express myself, is natural to him. The students attended very generally except those of the Senior class; who kept off, from a spirit of envy, all except Dodge.
       We return’d to the butler’s room, and soon after proceeded to Mr. Warland’s, where we had an excellent dinner provided for us. Besides the members, of the present senior class, there were present Mr. Kendall, and Mr. B. Green, Mr. Ware; Mr. Andrews, Mr. Harris: Packard, Cranch, Freeman, and myself: after passing a couple of hours, in friendly mirth and festivity, at three o’clock, we adjourn’d again to Packard’s chamber, where we voted to admit Mr. Bancroft, a minister of Worcester; Mr. Packard of Marlborough, and Dr. Barker of Hingham, as members of the Society without the usual forms. On account of the Dudleian lecture we adjourn’d the meeting till five o’clock; when we again met, but there being no further business, the meeting was then dissolved.
       The lecture was preach’d by Doctor Howard. The subject was natural religion and his text was from  And we also are his offspring. The sermon was replete with sound sense, and a wholsome doctrine, as all the sermons that I ever heard from this gentleman, have been.
       In the evening I called at the president’s and at Mr. Wigglesworths’, and took their letters for Newbury-Port. Lodg’d at college, with Clarke.
      